               Case 2:19-cv-00703 Document 345 Filed 07/15/21 Page 1 of 1 PageID #: 21019

                                   District Judge Daybook Entry

           United States District Court - Southern District of West Virginia at Charleston
 Date: 7/15/2021                    Case Number 2:19-cv-00703

 Case Style                  Ramaco Resources, LLC vs. Chubb INA Holdings, Inc.
 Type of hearing             Civil Jury Trial
 Before the Honorable: 2508-Copenhaver
 Court Reporter              Catherine Schutte-Stant                      Courtroom Deputy Law Clerk
 Attorney(s) for the Plaintiff or Government
 Rebecca Donnellan-Pomeroy,Brian Glasser,Nicholas Johnson
 Attorney(s) for the Defendant(s)
 John Eggum,James Jordan,Matthew Perry,Matthew Ponzi
 Law Clerk                   JS
 Probation Officer

                                                         Court Times

  Start Time        Stop Time                                         Court Time Description

   10:00 AM          5:45 PM                     Court actively conducting trial proceedings/Contested proceedings


Court actively conducting trial proceedings/Contested proceedings 07:45


                                                        Courtroom Notes

Scheduled Start Time: 9:30 AM
Actual Start Time: 10:00 AM

Parties discussed objections to jury instructions and verdict form.

Jury was brought in at 10:10. Parties delivered closing statements between 10:20 AM and 1:00 PM.

Court gave jury instructions from 2:10 PM until 3:00 PM. Jury was excused to deliberate.

Jury rendered verdict at 5:30 PM. Jury was excused for the evening.

Parties discussed matters relating to Hayseeds damages and presentation to the jury.

End Time: 5:45 PM
